EXHIBIT 10.1

GENERAL CABLE CORPORATION

2005 STOCK INCENTIVE PLAN

1. Purpose

The General Cable Corporation 2005 Stock Incentive Plan (the “Plan”) is intended
to provide incentives which will attract, retain, motivate and reward highly
competent persons as non-employee directors, executive officers and other key
employees of General Cable Corporation (the “Company”) or any of its subsidiary
corporations, limited liability companies or other forms of business entities
now existing or hereafter formed or acquired (“Subsidiaries”), by providing them
opportunities to acquire shares of the common stock, par value $.01 per share,
of the Company (“Common Stock”) or to receive monetary payments based on the
value of such shares pursuant to Awards (as defined in Section 4 below)
described herein. Furthermore, the Plan is intended to assist in further
aligning the interests of the Company’s non-employee directors, executive
officers and other key employees with those of its stockholders.

2. Administration

a. The Plan generally shall be administered by a committee (the “Committee”)
which shall be the Compensation Committee of the Board of Directors of the
Company (the “Board”) or another committee appointed by the Board from among its
members. Unless the Board determines otherwise, the Committee shall be comprised
solely of not less than two members who each shall qualify as a (i)
“Non-Employee Director” within the meaning of Rule 16b-3(b)(3) (or any successor
rule) under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and (ii) an “outside director” within the meaning of Section 162(m) of
the Internal Revenue Code of 1986, as amended (the “Code”), and the regulations
thereunder. The Committee is authorized, subject to the provisions of the Plan,
to establish such rules and regulations as it deems necessary for the proper
administration of the Plan and to make such determinations and interpretations
and to take such action in connection with the Plan and any Awards granted
hereunder as it deems necessary or advisable. All determinations and
interpretations made by the Committee shall be binding and conclusive on all
participants and their legal representatives. However, the Board shall have the
authority to establish stock grant levels and stock ownership guidelines for the
non-employee directors which shall be reviewed annually in relation to director
compensation practices of comparable companies.

b. No member of the Board, no member of the Committee and no agent of the
Committee who is an employee of the Company shall be liable for any act or
failure to act hereunder, except in circumstances involving his or her bad
faith, gross negligence or willful misconduct, or for any act or failure to act
hereunder by any other member or employee or by any agent to whom duties in
connection with the administration of this Plan have been delegated. The Company
shall indemnify members of the Board, members of the Committee and any agent of
the Committee who is an employee of the Company against any and all liabilities
or expenses to which they may be subjected by reason of any act or failure to
act with respect to their duties on behalf of the Plan, except in circumstances
involving such person’s bad faith, gross negligence or willful misconduct.

c. The Committee shall have the authority to grant Awards to non-employee
directors, executive officers and other key employees of the Company or any of
its Subsidiaries. The Committee may delegate to one or more of its members, or
to one or more agents, such administrative duties as it may deem advisable, and
the Committee, or any person to whom it has delegated duties as aforesaid, may
employ one or more persons to render advice with respect to any responsibility
the Committee or such person may have under the Plan. The Committee may employ
such legal or other counsel, consultants and agents as it may deem desirable for
the administration of the Plan and may rely upon any opinion or computation
received from any such counsel, consultant or agent. Expenses incurred by the
Committee in the engagement of such counsel, consultant or agent shall be paid
by the Company or any of its Subsidiaries whose employees have benefited from
the Plan, as determined by the Committee.

3. Participants

Participants shall consist of such non-employee directors, executive officers
and other key employees of the Company or any of its Subsidiaries as the
Committee in its sole discretion determines to be significantly responsible for
the success and future growth and profitability of the Company and whom the
Committee may designate from time to time to receive Awards under the Plan.
Designation of a participant in any year shall not require the Committee to
designate such person to receive an Award in any other year or, once designated,
to receive the same type or amount of Award as granted to the participant in any
other year. The Committee shall consider such factors as it deems pertinent in
selecting participants and in determining the type and amount of Awards.

4. Types of Awards and Vesting Restrictions

Awards under the Plan may be granted in any one or a combination of (1) Stock
Options, (2) Stock Appreciation Rights, (3) Stock Awards, (4) Performance Awards
and (5) Stock Units (each as described above an “Award,” and collectively,
“Awards”). Stock Awards, Performance Awards and Stock Units may, as determined
by the Committee, in its discretion, constitute Performance-Based Awards, as
described in Section 11 below. Any Award to a participant in the Plan shall be
subject to graded vesting with a minimum vesting period of three years, unless
otherwise determined by the Committee. Awards shall be evidenced by Award
agreements (which need not be identical) in such forms as the Committee may from
time to time approve; provided, however, that in the event of any conflict
between the provisions of the Plan and any such agreements, the provisions of
the Plan shall prevail.

5. Common Stock Available Under the Plan

a. Shares Available. The aggregate number of shares of Common Stock that may be
subject to Awards, including shares of Common Stock underlying Stock Options,
granted under this Plan shall be 1,800,000 shares of Common Stock, which may be
authorized and unissued or treasury shares, subject to any adjustments made in
accordance with Section 12 below.

b. Maximum Limits. The maximum number of shares of Common Stock with respect to
which Awards may be granted or measured to any individual participant under the
Term of the Plan during the Company’s fiscal year shall not exceed 750,000
shares, subject to adjustments made in accordance with Section 12 below. In
addition, the maximum number of shares of common stock which may be granted to
non-employee directors during each five-year period under the Term of the Plan
shall not exceed 400,000 shares, subject to adjustment.

c. Shares Underlying Awards That Again Become Available. Any shares of Common
Stock subject to a Stock Option, Stock Appreciation Right, Stock Award,
Performance Award, or Stock Unit which for any reason are cancelled, forfeited,
delivered to the Company as part or full payment for the exercise of a Stock
Option or surrendered to the Company for tax withholding purposes shall again be
available for Awards under the Plan. The preceding sentence shall apply only for
purposes of determining the aggregate number of shares of Common Stock subject
to Awards pursuant to Section 5.a above but shall not apply for purposes of
determining the maximum number of shares of Common Stock subject to Awards that
any individual participant may receive pursuant to Section 5.b above.

6. Stock Options

a. In General. The Committee is authorized to grant Stock Options to
non-employee directors, executive officers and other key employees of the
Company or any of its Subsidiaries and shall, in its sole discretion, determine
such participants in the Plan who will receive Stock Options and the number of
shares of Common Stock underlying each Stock Option. Stock Options may be
(i) incentive stock options (“Incentive Stock Options”) within the meaning of
Section 422 of the Code, or (ii) Stock Options which do not qualify as Incentive
Stock Options (“Non-Qualified Stock Options”). The Committee may grant to any
participant one or more Incentive Stock Options, Non-Qualified Stock Options, or
both types of Stock Options. Each Stock Option shall be subject to such terms
and conditions consistent with the Plan as shall be determined by the Committee
and as set forth in the Award agreement. In addition, each Stock Option shall be
subject to the following limitations set forth in this Section 6.

b. Exercise Price. Each Stock Option granted hereunder shall have such per-share
exercise price as the Committee may determine on the date of grant; provided,
however, subject to Section 6(e) below, that the per-share exercise price shall
not be less than 100 percent of the Fair Market Value (as defined in Section 17
below) of Common Stock on the date the Stock Option is granted.

c. Payment of Exercise Price. The Stock Option exercise price may be paid in
cash or, in the discretion of the Committee, by the delivery of shares of Common
Stock then owned by the participant for at least six months, by the withholding
of shares of Common Stock for which a Stock Option is exercisable, or by a
combination of these methods. In the discretion of the Committee, a payment may
also be made by delivering a properly executed exercise notice to the Company
together with a copy of irrevocable instructions to a broker to deliver promptly
to the Company the amount of sale or loan proceeds to pay the exercise price
with the requirement of the broker same day reconciliation or as otherwise
determined by the Company. To facilitate the foregoing, the Company may enter
into agreements for coordinated procedures with one or more brokerage firms. The
Committee may prescribe any other method of paying the exercise price that it
determines to be consistent with applicable law and the purpose of the Plan,
including, without limitation, in lieu of the exercise of a Stock Option by
delivery of shares of Common Stock then owned by a participant for at least six
months, providing the Company with a notarized statement attesting to the number
of shares owned, where upon verification by the Company, the Company would issue
to the participant only the number of incremental shares to which the
participant is entitled upon exercise of the Stock Option. In determining which
methods a participant may utilize to pay the exercise price, the Committee may
consider such factors as it determines are appropriate; provided, however, that
with respect to Incentive Stock Options, all such discretionary determinations
shall be made at the time of grant and specified in the Award agreement.

d. Exercise Period. Stock Options granted under the Plan shall be exercisable at
such time or times as specified in the Plan and the Award agreement; provided,
however, that no Stock Option shall be exercisable later than ten years after
the date it is granted.

e. Limitations on Incentive Stock Options. Incentive Stock Options may be
granted only to participants who are executive officers or other key employees
of the Company or any of its Subsidiaries on the date of grant. The aggregate
market value (determined as of the time the Stock Option is granted) of Common
Stock with respect to which Incentive Stock Options (under all option plans of
the Company) are exercisable for the first time by a participant during any
calendar year shall not exceed $100,000. For purposes of the preceding sentence,
(i) Incentive Stock Options shall be taken into account in the order in which
they are granted and (ii) Incentive Stock Options granted before 1995 shall not
be taken into account. Incentive Stock Options may not be granted to any
participant who, at the time of grant, owns stock possessing (after the
application of the attribution rules of Section 424(d) of the Code) more than
10 percent of the total combined voting power of all outstanding classes of
stock of the Company or any of its Subsidiaries, unless the exercise price is
fixed at not less than 110 percent of the Fair Market Value of Common Stock on
the date of grant and the exercise of such option is prohibited by its terms
after the expiration of five years from the date of grant of such option. In
addition, no Incentive Stock Option shall be issued to a participant in tandem
with a Non-Qualified Stock Option.

7. Stock Appreciation Rights

The Committee is authorized to grant Stock Appreciation Rights to executive
officers and other key employees of the Company or any of its Subsidiaries and
shall, in its sole discretion, determine such executive officers and other key
employees who will receive Stock Appreciation Rights and the number of shares of
Common Stock with respect to each Stock Appreciation Right. A “Stock
Appreciation Right” shall mean a right to receive a payment in cash, Common
Stock or a combination thereof, in an amount equal to the excess of (x) the Fair
Market Value, or other specified valuation, of a specified number of shares of
Common Stock on the date the Stock Appreciation Right is exercised over (y) the
Fair Market Value, or other specified valuation (which shall be no less than the
Fair Market Value), of such shares of Common Stock on the date the Stock
Appreciation Right is granted, all as determined by the Committee, provided,
however, that if a Stock Appreciation Right is granted retroactively in tandem
with or in substitution for a Stock Option, the designated Fair Market Value in
the Award agreement may be the Fair Market Value on the date such Stock Option
was granted. Each Stock Appreciation Right shall be subject to such terms and
conditions consistent with the Plan as shall be determined by the Committee and
as set forth in the Award agreement.

8. Stock Awards

The Committee is authorized to grant Stock Awards to non-employee directors,
executive officers and other key employees of the Company or any of its
Subsidiaries and shall, in its sole discretion, determine such participants in
the Plan who will receive Stock Awards and the number of shares of Common Stock
underlying each Stock Award. Each Stock Award shall be subject to such terms and
conditions consistent with the Plan as shall be determined by the Committee and
as set forth in the Award agreement, including, without limitation, restrictions
on the sale or other disposition of such shares, and the right of the Company to
reacquire such shares for no consideration upon termination of the participant’s
employment within specified periods. The Committee may require the participant
to deliver a duly signed stock power, endorsed in blank, relating to Common
Stock covered by such Stock Award and/or that the stock certificates evidencing
such shares be held in custody or bear restrictive legends until the
restrictions thereon shall have lapsed. The Award agreement shall specify
whether the participant shall have, with respect to the shares of Common Stock
subject to a Stock Award, all of the rights of a holder of shares of Common
Stock, including the right to receive dividends and to vote the shares.

9. Performance Awards

a. In General. The Committee is authorized to grant Performance Awards to
executive officers and other key employees of the Company or any of its
Subsidiaries and shall, in its sole discretion, determine such executive
officers and other key employees who will receive Performance Awards and the
number of shares of Common Stock or Stock Units (as described in Section 10
below) that may be subject to each Performance Award. Each Performance Award
shall be subject to such terms and conditions consistent with the Plan as shall
be determined by the Committee and as set forth in the Award agreement. The
Committee shall set performance targets at its discretion which, depending on
the extent to which they are met, will determine the number and/or value of
Performance Awards that will be paid out to the participants, and may attach to
such Performance Awards one or more restrictions. Performance targets may be
based upon, without limitation, Company-wide, divisional and/or individual
performance.

b. Adjustment of Performance Targets. With respect to those Performance Awards
that are not intended to qualify as Performance-Based Awards (as described in
Section 11 below), the Committee shall have the authority at any time to make
adjustments to performance targets for any outstanding Performance Awards which
the Committee deems necessary or desirable unless at the time of establishment
of goals the Committee shall have precluded its authority to make such
adjustments.

c. Payout. Payment of earned Performance Awards may be made in shares of Common
Stock or in cash and shall be made in accordance with the terms and conditions
prescribed or authorized by the Committee. The participant may elect to defer,
or the Committee may require or permit the deferral of, the receipt of
Performance Awards upon such terms as the Committee deems appropriate.

10. Stock Units

a. In General. The Committee is authorized to grant Stock Units to executive
officers and other key employees of the Company or any of its Subsidiaries and
shall, in its sole discretion, determine such executive officers and other key
employees who will receive Stock Units and the number of shares of Common Stock
with respect to each Stock Unit. The Committee shall determine the criteria for
the vesting of Stock Units. A Stock Unit granted by the Committee shall provide
payment in shares of Common Stock at such time as the Award agreement shall
specify. Shares of Common Stock issued pursuant to this Section 10 may be issued
with or without other payments therefor as may be required by applicable law or
such other consideration as may be determined by the Committee. The Committee
shall determine whether a participant granted a Stock Unit shall be entitled to
a Dividend Equivalent Right (as defined below). Each Stock Unit shall be subject
to such terms and conditions consistent with the Plan as shall be determined by
the Committee and as set forth in the Award agreement.

b. Payout. Upon vesting of a Stock Unit, unless the Committee has determined to
defer payment with respect to such unit or a participant has elected to defer
payment under Section 10(c) below, shares of Common Stock representing the Stock
Units shall be distributed to the participant unless the Committee, with the
consent of the participant, provides for the payment of the Stock Units in cash
or partly in cash and partly in shares of Common Stock equal to the value of the
shares of Common Stock which would otherwise be distributed to the participant.

c. Deferral. Prior to the year with respect to which a Stock Unit may vest, the
participant may elect, upon such terms as the Committee deems appropriate, not
to receive Common Stock upon the vesting of such Stock Unit and for the Company
to continue to maintain the Stock Unit on its books of account. In such event,
the value of a Stock Unit shall be payable in shares of Common Stock pursuant to
the agreement of deferral.

d. Definitions. A “Stock Unit” shall mean a notional account representing one
share of Common Stock. A “Dividend Equivalent Right” shall mean the right to
receive the amount of any dividend paid on the share of Common Stock underlying
a Stock Unit, which shall be payable in cash or in the form of additional Stock
Units.

11. Performance-Based Awards

a. In General. All Stock Options and Stock Appreciation Rights granted under the
Plan, and certain Stock Awards, Performance Awards, and Stock Units granted
under the Plan, and the compensation attributable to such Awards, are intended
to (i) qualify as Performance-Based Awards (as defined in the next sentence) or
(ii) be otherwise exempt from the deduction limitation imposed by Section 162(m)
of the Code. Certain Awards granted under the Plan may be granted in a manner
such that Awards qualify as “performance-based compensation” (as such term is
used in Section 162(m) of the Code and the regulations thereunder) and thus be
exempt from the deduction limitation imposed by Section 162(m) of the Code
(“Performance-Based Awards”). Awards shall only qualify as Performance-Based
Awards if at the time of grant the Committee is comprised solely of two or more
“outside directors” (as such term is used in Section 162(m) of the Code and the
regulations thereunder).

b. Stock Options and Stock Appreciation Rights. Stock Options and Stock
Appreciation Rights granted under the Plan with an exercise price at or above
the Fair Market Value of Common Stock on the date of grant should qualify as
Performance-Based Awards.

c. Other Awards. Stock Awards, Performance Awards, and Stock Units granted under
the Plan should qualify as Performance-Based Awards if, as determined by the
Committee, in its discretion, either the granting or vesting of such Award is
subject to the achievement of a performance target or targets based on one or
more of the performance measures specified in Section 11(d) below. With respect
to such Awards intended to qualify as Performance-Based Awards:

(1) the Committee shall establish in writing (x) the objective performance-based
goals applicable to a given period and (y) the individual employees or class of
employees to which such performance-based goals apply no later than 90 days
after the commencement of such period (but in no event after 25 percent of such
period has elapsed);

(2) no Performance-Based Awards shall be payable to or vest with respect to, as
the case may be, any participant for a given period until the Committee
certifies in writing that the objective performance goals (and any other
material terms) applicable to such period have been satisfied; and

(3) after the establishment of a performance goal, the Committee shall not
revise such performance goal or increase the amount of compensation payable
thereunder (as determined in accordance with Section 162(m) of the Code) upon
the attainment of such performance goal.

d. Performance Measures. The Committee may use the following performance
measures (either individually or in any combination) to set performance targets
with respect to Awards intended to qualify as Performance-Based Awards: net
sales; pretax income before allocation of corporate overhead and bonus; budget;
earnings per share; net income; division, group or corporate financial goals;
return on stockholders’ equity; return on assets; attainment of strategic and
operational initiatives; appreciation in and/or maintenance of the price of
Common Stock or any other publicly-traded securities of the Company; market
share; gross profits; earnings before interest and taxes; earnings before
interest, taxes, depreciation and amortization; economic value-added models;
comparisons with various stock market indices; and/or reductions in costs.

12. Adjustment Provisions

If there shall be any change in Common Stock of the Company, through merger,
consolidation, reorganization, recapitalization, stock dividend, stock split,
reverse stock split, split up, spinoff, combination of shares, exchange of
shares, dividend in kind or other like change in capital structure or
distribution (other than normal cash dividends) to stockholders of the Company,
an adjustment shall be made to each outstanding Stock Option and Stock
Appreciation Right such that each such Stock Option and Stock Appreciation Right
shall thereafter be exercisable for such securities, cash and/or other property
as would have been received in respect of Common Stock subject to such Stock
Option or Stock Appreciation Right had such Stock Option or Stock Appreciation
Right been exercised in full immediately prior to such change or distribution,
and such an adjustment shall be made successively each time any such change
shall occur. In addition, in the event of any such change or distribution, in
order to prevent dilution or enlargement of participants’ rights under the Plan,
the Committee shall have the authority to adjust, in an equitable manner, the
number and kind of shares that may be issued under the Plan, the number and kind
of shares subject to outstanding Awards, the exercise price applicable to
outstanding Awards, and the Fair Market Value of Common Stock and other value
determinations applicable to outstanding Awards. Appropriate adjustments may
also be made by the Committee in the terms of any Awards under the Plan to
reflect such changes or distributions and to modify any other terms of
outstanding Awards on an equitable basis, including modifications of performance
targets and changes in the length of performance periods. In addition, other
than with respect to Stock Options, Stock Appreciation Rights and other Awards
intended to constitute Performance-Based Awards, the Committee is authorized to
make adjustments to the terms and conditions of, and the criteria included in,
Awards in recognition of unusual or nonrecurring events affecting the Company or
any of its Subsidiaries or the financial statements of the Company, or in
response to changes in applicable laws, regulations, or accounting principles.
Notwithstanding the foregoing, (i) any adjustment with respect to an Incentive
Stock Option shall comply with the rules of Section 424(a) of the Code, and
(ii) in no event shall any adjustment be made which would render any Incentive
Stock Option granted hereunder other than an incentive stock option for purposes
of Section 422 of the Code.

13. Change In Control

a. Accelerated Vesting. Notwithstanding any other provision of this Plan, if
there is a Change in Control of the Company (as defined in Section 13(b) below),
all unvested Awards granted under the Plan shall become fully vested immediately
upon the occurrence of the Change of Control and such vested Awards shall be
paid out or settled, as applicable, within 60 days upon the occurrence of the
Change of Control, subject to requirements of applicable laws and regulations.

b. Definition. For purposes of this Section 13, (i) if there is an employment
agreement or a change-in-control agreement between the participant and the
Company or any of its Subsidiaries in effect, “Change in Control” shall have the
same definition as the definition of “change in control” contained in such
employment agreement or change-in-control agreement, or (ii) if “Change in
Control” is not defined in such employment agreement or change-in-control
agreement, or if there is no employment agreement or change-in-control agreement
between the participant and the Company or any of its Subsidiaries in effect, a
“Change in Control” of the Company shall be deemed to have occurred upon any of
the following events:

(1) any person or other entity (other than any of the Company’s Subsidiaries or
any employee benefit plan sponsored by the Company or any of its Subsidiaries)
including any person as defined in Section 13(d)(3) of the Exchange Act, becomes
the beneficial owner, as defined in Rule 13d-3 under the Exchange Act, directly
or indirectly, of more than 35 percent of the total combined voting power of all
classes of capital stock of the Company normally entitled to vote for the
election of directors of the Company (the “Voting Stock”);

(2) the stockholders of the Company approve the sale of all or substantially all
of the property or assets of the Company and such sale occurs;

(3) the Company’s Common Stock shall cease to be publicly traded;

(4) the stockholders of the Company approve a consolidation or merger of the
Company with another corporation (other than with any of the Company’s
Subsidiaries), the consummation of which would result in the stockholders of the
Company immediately before the occurrence of the consolidation or merger owning,
in the aggregate, less than 51 percent of the Voting Stock of the surviving
entity, and such consolidation or merger occurs; or

(5) a change in the Company’s Board occurs with the result that the members of
the Board on the Effective Date (as defined in Section 25(a) below) of the Plan
(the “Incumbent Directors”) no longer constitute a majority of such Board,
provided that any person becoming a director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest or the settlement thereof, including but not limited to a
consent solicitation, relating to the election of directors of the Company)
whose election or nomination for election was supported by two-thirds (2/3) of
the then Incumbent Directors shall be considered an Incumbent Director for
purposes hereof.

c. Cashout. The Committee, in its discretion, may determine that, upon the
occurrence of a Change in Control of the Company, each Stock Option and Stock
Appreciation Right outstanding hereunder shall terminate and such holder shall
receive, within 60 days upon the occurrence of the Change of Control, with
respect to each share of Common Stock subject to such Stock Option or Stock
Appreciation Right, an amount equal to the excess of the Fair Market Value of
such shares of Common Stock immediately prior to the occurrence of such Change
in Control over the exercise price per share of such Stock Option or Stock
Appreciation Right; such amount to be payable in cash, in one or more kinds of
property (including the property, if any, payable in the transaction) or in a
combination thereof, as the Committee, in its discretion, shall determine.

14. Termination of Employment

a. Subject to any written agreement between the participant and the Company or
any of its Subsidiaries, if a participant’s employment is terminated due to
death or disability:

(1) all unvested Stock Awards and all unvested Stock Units held by the
participant on the date of the participant’s death or the date of the
termination of his or her employment as the case may be, shall immediately
become vested as of such date;

(2) all unexercisable Stock Options and all unexercisable Stock Appreciation
Rights held by the participant on the date of the participant’s death or the
date of the termination of his or her employment, as the case may be, shall
immediately become exercisable as of such date and shall remain exercisable
until the earlier of (i) the end of the one-year period following the date of
the participant’s death or the date of the termination of his or her employment,
as the case may be, or (ii) the date the Stock Option or Stock Appreciation
Right would otherwise expire;

(3) all exercisable Stock Options and all exercisable Stock Appreciation Rights
held by the participant on the date of the participant’s death or the date of
the termination of his or her employment, as the case may be, shall remain
exercisable until the earlier of (i) the end of the one-year period following
the date of the participant’s death or the date of the termination of his or her
employment, as the case may be, or (ii) the date the Stock Option or Stock
Appreciation Right would otherwise expire; and

(4) all unearned and/or unvested Performance Awards held by the participant on
the date of the participant’s death or the date of the termination of his or her
employment, as the case may be, shall immediately become earned or vested as of
such date and shall be paid out and/or settled based on the participant’s
performance immediately prior to the date of the participant’s death or the date
of the termination of his or her employment on a pro-rated basis with a minimum
of at least one year into a performance period.

b. Subject to any written agreement between the participant and the Company or
any of its Subsidiaries, if a participant’s employment is terminated by the
Company for Cause (as defined in Section 14(f) below), all Awards, whether or
not vested, earned or exercisable, held by the participant on the date of the
termination of his or her employment for Cause shall immediately be forfeited by
such participant as of such date.

c. Subject to any written agreement between the participant and the Company or
any of its Subsidiaries, if a participant’s employment is terminated for any
reason, including, without limitation, retirement, other than for Cause or other
than due to death or disability:

(1) all unvested, unearned or unexercisable Awards held by the participant on
the date of the termination of his or her employment shall immediately be
forfeited by such participant as of such date; and

(2) all exercisable Stock Options and all exercisable Stock Appreciation Rights
held by the participant on the date of the termination of his or her employment
shall remain exercisable until the earlier of (i) the end of the 90-day period
following the date of the termination of the participant’s employment, or
(ii) the date the Stock Option or Stock Appreciation Right would otherwise
expire.

d. Notwithstanding anything contained in the Plan to the contrary, the Committee
may, in its discretion, provide that:

(1) any or all unvested Stock Awards and/or any or all unvested Stock Units held
by the participant on the date of the participant’s death and/or the date of the
termination of the participant’s employment shall immediately become vested as
of such date;

(2) any or all unexercisable Stock Options and/or any or all unexercisable Stock
Appreciation Rights held by the participant on the date of the participant’s
death and/or the date of the termination of his or her employment shall
immediately become exercisable as of such date and shall remain exercisable
until a date that occurs on or prior to the date the Stock Option or Stock
Appreciation Right is scheduled to expire, provided, however, that Incentive
Stock Options shall remain exercisable not longer than the end of the 90-day
period following the date of the termination of the participant’s employment;

(3) any or all exercisable Stock Options and/or any or all exercisable Stock
Appreciation Rights held by the participant on the date of the participant’s
death and/or the date of the termination of his or her employment shall remain
exercisable until a date that occurs on or prior to the date the Stock Option or
Stock Appreciation Right is scheduled to expire, provided, however, that
Incentive Stock Options shall remain exercisable not longer than the end of the
90-day period following the date of the termination of the participant’s
employment; and/or

(4) a participant shall immediately become vested in all or a portion of any
earned Performance Awards held by such participant on the date of the
termination of the participant’s employment, and such vested Performance Awards
(or portion thereof) and/or any unearned Performance Awards (or portion thereof)
held by such participant on the date of the termination of his or her employment
shall immediately become payable to such participant as if all performance goals
had been met as of the date of the termination of his or her employment.

e. Notwithstanding anything contained in the Plan to the contrary, (i) the
provisions contained in this Section 14 shall be applied to an Incentive Stock
Option only if the application of such provision maintains the treatment of such
Incentive Stock Option as an Incentive Stock Option and (ii) the exercise period
of an Incentive Stock Option in the event of a termination due to disability
provided in Section 14(a)(3) above shall only apply if the participant’s
disability satisfies the requirement of “permanent and total disability” as
defined in Section 22(e)(3) of the Code.

f. For purposes of this Section 14, (i) if there is an employment agreement
between the participant and the Company or any of its Subsidiaries in effect,
“Cause” shall have the same definition as the definition of “cause” contained in
such employment agreement; or (ii) if “Cause” is not defined in such employment
agreement or if there is no employment agreement between the participant and the
Company or any of its Subsidiaries in effect, “Cause” shall include, but is not
limited to:

(1) any willful and continuous neglect of or refusal to perform the employee’s
duties or responsibilities with respect to the Company or any of its
Subsidiaries, insubordination, dishonesty, gross neglect or willful malfeasance
by the participant in the performance of such duties and responsibilities, or
the willful taking of actions which materially impair the participant’s ability
to perform such duties and responsibilities, or any serious violation of the
rules or regulations of the Company;

(2) the violation of any local, state or federal criminal statute, including,
without limitation, an act of dishonesty such as embezzlement, theft or larceny;

(3) intentional provision of services in competition with the Company or any of
its Subsidiaries, or intentional disclosure to a competitor of the Company or
any of its Subsidiaries of any confidential or proprietary information of the
Company or any of its Subsidiaries; or

(4) any similar conduct, including, without limitation, disparagement of the
Company or any of its Subsidiaries, by the participant with respect to which the
Company determines in its discretion that the participant has terminated
employment under circumstances such that the payment of any compensation
attributable to any Award granted under the Plan would not be in the best
interest of the Company or any of its Subsidiaries.

For purposes of this Section 14, the Committee shall have the authority to
determine whether the “Cause” exists and whether subsequent actions on the part
of the participant have cured the “Cause.”

15. Transferability

Each Award granted under the Plan to a participant which is subject to
restrictions on transferability and/or exercisability shall not be transferable
otherwise than by will or the laws of descent and distribution and/or shall be
exercisable, during the participant’s lifetime, only by the participant. In the
event of the death of a participant, each Stock Option or Stock Appreciation
Right theretofore granted to him or her shall be exercisable in accordance with
Section 14 above and then only by the executor or administrator of the estate of
the deceased participant or the person or persons to whom the deceased
participant’s rights under the Stock Option or Stock Appreciation Right shall
pass by will or the laws of descent and distribution. Notwithstanding the
foregoing, at the discretion of the Committee, an Award (other than an Incentive
Stock Option) may permit the transferability of such Award by a participant
solely to members of the participant’s immediate family or trusts or family
partnerships for the benefit of such persons, subject to any restriction
included in the Award agreement.

16. Other Provisions

Awards granted under the Plan may also be subject to such other provisions
(whether or not applicable to the Award granted to any other participant) as the
Committee determines on the date of grant to be appropriate, including, without
limitation, for the installment purchase of Common Stock under Stock Options,
for the installment exercise of Stock Appreciation Rights, to assist the
participant, excluding an executive officer or a non-employee director, in
financing the acquisition of Common Stock, for the forfeiture of, or
restrictions on resale or other disposition of, Common Stock acquired under any
form of the Award, for the acceleration of exercisability or vesting of Awards
in the event of a change in control of the Company, or to comply with federal
and state securities laws, or understandings or conditions as to the
participant’s employment, in addition to those specifically provided for under
the Plan. In addition, except as otherwise provided herein, a participant may
defer receipt or payment of any Award granted under this Plan, in accord with
the terms of any deferred compensation plan or arrangement of the Company. The
Committee shall have the authority to retract any Award granted under the Plan
in case of a material restatement of the financial statements of the Company or
if it is otherwise determined by the Committee that the previously granted Award
was not earned by the participant.

17. Fair Market Value

For purposes of this Plan and any Awards granted hereunder, Fair Market Value
shall be (i) the closing price of Common Stock on the date of calculation (or on
the last preceding trading date if Common Stock was not traded on such date) if
Common Stock is readily tradeable on a national securities exchange or other
market system or (ii) if Common Stock is not readily tradeable, the amount
determined in good faith by the Committee as the fair market value of Common
Stock.

18. Withholding

All payments or distributions of Awards made pursuant to the Plan shall be net
of any amounts required to be withheld pursuant to applicable federal, state and
local tax withholding requirements. If the Company proposes or is required to
distribute Common Stock pursuant to the Plan, it may require the participant
receiving such Common Stock to remit to it or to the Subsidiary that employs
such participant an amount sufficient to satisfy such tax withholding
requirements prior to the delivery of any certificates for such Common Stock. In
lieu thereof, the Company or the Subsidiary employing the participant shall have
the right to withhold the amount of such taxes from any other sums due or to
become due from the Company or the Subsidiary, as the case may be, to the
participant receiving Common Stock, as the Committee shall prescribe. The
Committee may, in its discretion, and subject to such rules as the Committee may
adopt (including any as may be required to satisfy applicable tax and/or non-tax
regulatory requirements), permit a participant to pay all or a portion of the
federal, state and local withholding taxes arising in connection with any Award
consisting of shares of Common Stock by electing to have the Company withhold
shares of Common Stock having a Fair Market Value equal to the amount of tax to
be withheld, such tax calculated at rates required by statute or regulation.

19. Tenure

A participant’s right, if any, to continue to serve the Company as a
non-employee director, executive officer, other key employee, or otherwise shall
not be enlarged or otherwise affected by his or her designation as a participant
under the Plan.

20. Unfunded Plan

Participants shall have no right, title, or interest whatsoever in or to any
investments which the Company may make to aid it in meeting its obligations
under the Plan. Nothing contained in the Plan, and no action taken pursuant to
its provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company and any participant, beneficiary,
legal representative or any other person. To the extent that any person acquires
a right to receive payments from the Company under the Plan, such right shall be
no greater than the right of an unsecured general creditor of the Company. All
payments to be made hereunder shall be paid from the general funds of the
Company and no special or separate fund shall be established and no segregation
of assets shall be made to assure payment of such amounts except as expressly
set forth in the Plan. The Plan is not intended to be subject to the Employee
Retirement Income Security Act of 1974, as amended.

21. No Fractional Shares

No fractional shares of Common Stock shall be issued or delivered pursuant to
the Plan or any Award. The Committee shall determine whether cash, or Awards, or
other property shall be issued or paid in lieu of fractional shares or whether
such fractional shares or any rights thereto shall be forfeited or otherwise
eliminated.

22. Duration, Amendment and Termination

No Award shall be granted more than ten years after the Effective Date;
provided, however, that the terms and conditions applicable to any Award granted
prior to such date may thereafter be amended or modified by mutual agreement
between the Company and the participant or such other persons as may then have
an interest therein. Also, by mutual agreement between the Company and a
participant under this Plan or under any other present or future plan of the
Company, Awards may be granted to such participant in substitution and exchange
for, and in cancellation of, any Awards previously granted to such participant
under this Plan, or any other present or future plan of the Company. The Board
or the Committee may amend the Plan from time to time or suspend or terminate
the Plan at any time. However, no action authorized by this Section 22 shall
reduce the amount of any existing Award or change the terms and conditions
thereof without the participant’s consent. No amendment of the Plan shall,
without approval of the stockholders of the Company (i) increase the total
number of shares which may be issued under the Plan or the maximum number of
shares with respect to Stock Options, Stock Appreciation Rights and other Awards
that may be granted to any individual under the Plan; (ii) modify the
requirements as to eligibility for Awards under the Plan; or (iii) effect the
repricing of Stock Options, as defined in Section 303A.08 or other applicable
section of the New York Stock Exchange Listed Company Manual; provided, however,
that no amendment may be made without approval of the stockholders of the
Company if the amendment will disqualify any Incentive Stock Options granted
hereunder.

23. Governing Law

This Plan, Awards granted hereunder and actions taken in connection herewith
shall be governed and construed in accordance with the laws of the Commonwealth
of Kentucky (regardless of the law that might otherwise govern under applicable
Kentucky principles of conflict of laws).

24. Severability

In case any provision of this Plan shall be invalid, illegal or unenforceable,
the validity, legality and enforceability of the remaining provisions shall not
in any way be affected or impaired thereby.

25. Effective Date

a. The Plan shall be effective as of the date on which the Plan is approved by
the stockholders of the Company at an annual meeting or any special meeting of
stockholders of the Company (the “Effective Date”) and such approval of
stockholders shall be a condition to the right of each participant to receive
Awards hereunder.

b. This Plan shall terminate on the 10th anniversary of the Effective Date
(unless sooner terminated by the Board).

